TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00442-CV


                                         R. H., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee



           FROM THE 51ST DISTRICT COURT OF SCHLEICHER COUNTY
           NO. 3233, JUDGE BARBARA L. WALTHER, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               The reporter’s record in this appeal is originally due to be filed on July 5, 2016.

By request to this Court dated July 1, 2016, Debbie Harris requested an extension of 10 days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Debbie Harris is hereby ordered to

file the reporter’s record in this case on or before July 15, 2016. If the record is not filed by that

date, Harris may be required to show cause why she should not be held in contempt of court.

               It is ordered on July 5, 2016.



Before Justices Puryear, Pemberton and Field